             Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 1 of 18



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Ideavillage Products Corp.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 IDEAVILLAGE PRODUCTS CORP.,

 Plaintiff                                                  18-cv-6512 (VM)

 v.                                                         [PROPOSED]
                                                     FINAL DEFAULT JUDGMENT
 207058772, 3CSHOPPINGTANG, 598LASENBY,                  AND PERMANENT
 666XX666,     ACHIEVEMENT,         AIKMARK,            INJUNCTION ORDER
 ALICEMEIMEI, ANGOTRADING, ANNA WOO
 ACCESSORIES, APGBEWEH, ASPIRATION88,
 ATHAPPYSHOPPING,                  AWUCCKO,
 BEGINAGAIN5,      BEIJINGYISHIYE,      BEST
 MERCHANT1, BESTTREE, BING BING LINGERIE
 STORE,    BLANKL,     BOLIN2016,    CALISTO,
 CARINA.LILI, CHENYANFAN, COFFEETIME,
 COSPLAY WIG, DAN NI 2017, DE423, DGDSAFGH,
 ELINGSTORE, ERJIFEIJIEDAA, FASHION BA,
 FASHION    UTOPIA      E-COMMERCE      FIRM,
 FORBUY, GOOD BAMBOO AND BAMBOO FIBER,
 GRANDPASTORE,        HAININGJIESHENCOLTD,
 HAIZHISALT,    HAOHAOHOME,       HAOXIAOZI
 INTERNATIONAL, HAPPY RUNNING, HERO
 STORY, HFF, HHJIN, HITWOTWO, HOPEWELL,
 HUABINSTORE,       INNOVATION        WORKS,
 JDOFJDFG34,     JIATING12,     JINCHUN1956,
 JINGLE_JING764, JUNGLECOLOUR, JXBDHER,
 KINGKMALL, KOBETON TECHNOLOGY CO.,
 LTD, KRISTY, LANSETIANKONG, LEECHANCE,
       Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 2 of 18



LEEKEN FASHION, LEISURE SUPPLY, LILY'S
CRAZY, LONGJI, LOVE YOU LIKE ME DO,
MARGOT FELICE HOUSE, MATIAFASHION1020,
MEILUNMEIHUAN, MIAOSHIFUSHI, NANVI,
NEELLERY, NEW MERCHANT, NEWMALL20,
NINGBOKEXIJINCHUKOUYOUXIANGONGSI,
NTRV2017, PERFECT        MEN, PLOFASHION,
PRETTYPRETTYPRETTYPRETTYBOY,
PSY13821428897, PUDANDAN, RXQSTORE, SELL
TO BUY, SENWILL, SEXYGIRL1990, SHANE
SHANG,     SHAYIN,     SHENZHEN     TONTOP
TECHNOLOGY CO., LTD, SHENZHEN ZHENGDA
HENGGUANG       TECHNOLOGY      CO.    LTD.,
SHENZHENFUZHUANGMAOYIYOUXIANGONGS
IDIANPU,
SHENZHENSHIHEZHIYANKEJIYOUXIANGONGS
I,
SHENZHENSHIZIYIYUNCHANGMAOYIYOUXIA
NGONGSI,    SHUANXIANG      STORE,    SP007,
SPRINGFLOWER633,              STARLUCKY13,
STEPHANIELIAW, SUNAIW, SUNDY, SUNQUAN,
SUPERF6,       SWEETYYI,       TANGGELAO,
TAOXIAOTAOAINI,        TASTY,     TOMEOER,
TURNRIGHT2019, U45HER932HEQ, VEMLEOM,
VICLERASHOP,       VOCOTATA,       VONERS,
WECREATE,       WEIZIJIAN,    WIS_TRADING,
XCLOUD,       XIAOMAIJIA,       XINGYE0827,
YANGMINGZQ178, YAOYAOYZ, YOUNGIRLS,
YUEKAITECH,      YUNFASH,     YUXIAOXIONG,
ZHANG JIA HUI SHOP, ZHANGWAN525,
ZHONGF2021803, ZHONGF2021805, ZHUYUSHA
and ZZING,

Defendants
        Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 3 of 18



                                    GLOSSARY

      Term                                Definition                             Docket Entry
                                                                                   Number
Plaintiff or      Ideavillage Products Corp.                                         N/A
Ideavillage
Defendants        207058772, 3Cshoppingtang, 598Lasenby, 666xx666,                   N/A
                  achievement, aikmark, Alicemeimei, angotrading, ANNA
                  WOO         ACCESSORIES,         apgbeweh,     Aspiration88,
                  athappyshopping, Awuccko, BeginAgain5, beijingyishiye,
                  Best merchant1, besttree, Bing Bing lingerie store, Blankl,
                  bolin2016, CALISTO, carina.lili, chenyanfan, Coffeetime,
                  cosplay wig, Dan ni 2017, DE423, dgdsafgh, elingstore,
                  erjifeijiedaa, Fashion ba, Fashion Utopia E-Commerce Firm,
                  forbuy, Good bamboo and bamboo fiber, grandpastore,
                  hainingjieshencoltd, haizhisalt, haohaohome, haoxiaozi
                  international, Happy Running, Hero Story, hff, hhjin,
                  hitwotwo, hopewell, huabinstore, Innovation Works,
                  jdofjdfg34, JIATING12, jinchun1956, Jingle_Jing764,
                  JungleColour, jxbdher, kingkmall, Kobeton Technology Co.,
                  Ltd, Kristy, lansetiankong, LeeChance, leeken fashion,
                  Leisure supply, Lily's crazy, longji, love you like me do,
                  Margot Felice House, MatiaFashion1020, meilunmeihuan,
                  miaoshifushi, Nanvi, neellery, New merchant, Newmall20,
                  ningbokexijinchukouyouxiangongsi, ntrv2017, Perfect Men,
                  plofashion, PrettyPrettyPrettyPrettyBoy, psy13821428897,
                  pudandan, RXQstore, Sell to buy, SENWILL, Sexygirl1990,
                  shane shang, shayin, Shenzhen tontop Technology Co., Ltd,
                  Shenzhen Zhengda Hengguang Technology Co. ltd.,
                  shenzhenfuzhuangmaoyiyouxiangongsidianpu,
                  shenzhenshihezhiyankejiyouxiangongsi,
                  shenzhenshiziyiyunchangmaoyiyouxiangongsi, shuanxiang
                  store, sp007, springflower633, starlucky13, stephanieliaw,
                  sunaiw, SUNDY, sunquan, SuperF6, sweetyyi, tanggelao,
                  taoxiaotaoaini,      tasty,    Tomeoer,      TurnRight2019,
                  u45her932heq, vemleom, viclerashop, vocotata, Voners,
                  Wecreate, weizijian, wis_trading, xcloud, xiaomaijia,
                  xingye0827,      yangmingzq178,      yaoyaoyz,   Youngirls,
                  Yuekaitech, YunFASH, yuxiaoxiong, zhang jia hui shop,
                  zhangwan525, zhongf2021803, zhongf2021805, zhuyusha
                  and zzing




                                          i
       Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 4 of 18



Defaulting       207058772, 3Cshoppingtang, achievement, aikmark,                         N/A
Defendants       Alicemeimei, angotrading, ANNA WOO ACCESSORIES,
                 athappyshopping, Awuccko, beijingyishiye, Best merchant1,
                 besttree, Bing Bing lingerie store, carina.lili, chenyanfan,
                 Coffeetime, cosplay wig, Dan ni 2017, DE423, elingstore,
                 erjifeijiedaa, Fashion Utopia E-Commerce Firm, Good
                 bamboo and bamboo fiber, hainingjieshencoltd, haohaohome,
                 Happy Running, Hero Story, hhjin, hitwotwo, huabinstore,
                 Innovation Works, JIATING12, kingkmall, Kobeton
                 Technology Co., Ltd, lansetiankong, LeeChance, leeken
                 fashion, Leisure supply, Lily's crazy, longji, love you like me
                 do,      Margot     Felice     House,      New        merchant,
                 ningbokexijinchukouyouxiangongsi,                     ntrv2017,
                 PrettyPrettyPrettyPrettyBoy, psy13821428897, pudandan,
                 RXQstore, Sell to buy, SENWILL, Sexygirl1990, shayin,
                 Shenzhen        tontop       Technology          Co.,       Ltd,
                 shenzhenshihezhiyankejiyouxiangongsi,
                 shenzhenshiziyiyunchangmaoyiyouxiangongsi, shuanxiang
                 store, sp007, starlucky13, stephanieliaw, sunaiw, SUNDY,
                 SuperF6, sweetyyi, tanggelao, taoxiaotaoaini, Tomeoer,
                 TurnRight2019, vocotata, Voners, wecreate, weizijian,
                 wis_trading, xcloud, xiaomaijia, xingye0827, yaoyaoyz,
                 YunFASH, yuxiaoxiong and zhangwan525
Wish             Wish.com, a San Francisco, California-based, online                      N/A
                 marketplace and e-commerce platform owned by

                 that allows manufacturers and other third-party merchants,
                 like Defendants, to advertise, distribute, offer for sale, sell and
                 ship their retail products, which, upon information and belief,
                 primarily originate from China, directly to consumers
                 worldwide and specifically to consumers residing in the U.S.,
                 including New York
Sealing Order    Order to Seal File entered on July 19, 2018                             Dkt. 1
Complaint                                        July 19, 2018                           Dkt. 7
Application                  ex parte application for: 1) a temporary restraining      Dkts. 13-19
                 order; 2) order restraining assets and Merchant Storefronts (as
                 defined infra); 3) order to show cause why a preliminary
                 injunction should not issue; 4) an order authorizing alternative
                 service by electronic means; and 5) an order authorizing
                 expedited discovery filed on July 19, 2018
Lombardo Dec.                                                                           Dkt. 18
                 Application
Arnaiz Dec.      Declaration of Jessica Arnaiz in Support of                            Dkt. 16
                 Application


                                            ii
       Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 5 of 18



Scully Dec.      Declaration of Brieanne Scully                                   Dkt. 19
                 Application
TRO              1) Temporary Restraining Order; 2) Order Restraining Assets      Dkt. 20
                 and Merchant Storefronts; 3) Order to Show Cause Why a
                 Preliminary Injunction Should Not Issue; 4) Order
                 Authorizing Alternative Service by Electronic Means; and 5)
                 Order Authorizing Expedited Discovery entered on July 19,
                 2018
PI Show Cause    August 17, 2018 hearing to show cause why a preliminary           N/A
Hearing          injunction should not issue
PI Order         August 17, 2018 Preliminary Injunction Order                     Dkt. 22
Touch Marks      U.S. Trademark Registration Nos. 4,422,095 for the                N/A
                                                                            ;
                                                                 FINISHING
                                               ; 5,318,698 for the wordmark
                                                        ; 5,391,994 for the
                                                              ; 5,325,690 for

                 in Class 8; 2,884,308 for the wor
                 goods in Class 8; 4,183,150            for   the wordmark
                                                               ; 4,937,115 for
                                                                             ;

                                                        ; and 4,749,480 for the

Touch Works      U.S. Copyright Reg. Nos.: PA 2-055-361, covering the              N/A
                 Finishing Touch Flawless Commercial; VA 2-082-167,
                 covering the Finishing Touch Flawless Website; VA 1-898-
                 348, covering the Yes! by Finishing Touch Website; VA 1-
                 892-726, covering the Microtouch One Packaging and
                 Instructions; VA 2-000-168, covering the MicroTouch One
                 Website; VA 2-000-181, covering the MicroTouch One
                 Packaging Artwork; VAu 1-142-294, Microtouch
                 Switchblade Packaging and Instructions; and VA 1-945-485,
                 covering the MicroTouch Tough Blade Packaging
Touch Products   A line of personal hair removal tools, marketed and sold under    N/A
                                distinct Touch brand, namely, FINISHING
                 TOUCH,         MICROTOUCH,           FINISHING        TOUCH
                 FLAWLESS, YES! BY FINISHING TOUCH and
                 MICROTOUCH TOUGH BLADE, among others
Counterfeit      Products bearing or used in connection with the Touch Marks       N/A
Products         and/or Touch Works, and/or products in packaging and/or
                 containing labels and/or hang tags bearing the Touch Marks
                 and/or Touch Works, and/or bearing or used in connection
                 with marks and/or artwork that are confusingly or
                 substantially similar to the Touch Marks and/or Touch Works

                                          iii
         Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 6 of 18



                    and/or products that are identical or confusingly or
                    substantially similar to the Touch Products
Infringing                                                                              N/A
Listings
User Accounts       Any and all websites and any and all accounts with online           N/A
                    marketplace platforms such as Wish, as well as any and all as
                    yet undiscovered accounts with additional online marketplace
                    platforms held by or associated with Defendants, their
                    respective officers, employees, agents, servants and all
                    persons in active concert or participation with any of them
Merchant            Any and all User Accounts through which Defendants, their           N/A
Storefronts         respective officers, employees, agents, servants and all
                    persons in active concert or participation with any of them
                    operate storefronts to manufacture, import, export, advertise,
                    market, promote, distribute, display, offer for sale, sell and/or
                    otherwise deal in Counterfeit Products, which are held by or
                    associated with Defendants, their respective officers,
                    employees, agents, servants and all persons in active concert
                    or participation with any of them
                    Any and all money, securities or other property or assets of        N/A
Assets              Defendants (whether said assets are located in the U.S. or
                    abroad)
                    Any and all financial accounts associated with or utilized by       N/A
Financial
Accounts            Merchant Storefront(s) (whether said account is located in the
                    U.S. or abroad)
Financial           Any banks, financial institutions, credit card companies and
Institutions        payment processing agencies, such as ContextLogic, PayPal
                                                                 , PingPong Global
                                                  , and other companies or agencies
                    that engage in the processing or transfer of money and/or real
                    or personal property of Defendants
Third Party         Online marketplace platforms, including, without limitation,        N/A
Service Providers   those owned and operated, directly or indirectly, by
                    ContextLogic, such as Wish, as well as any and all as yet
                    undiscovered online marketplace platforms and/or entities
                    through which Defendants, their respective officers,
                    employees, agents, servants and all persons in active concert
                    or participation with any of them manufacture, import, export,
                    advertise, market, promote, distribute, offer for sale, sell
                    and/or otherwise deal in Counterfeit Products which are
                    hereinafter identified as a result of any order entered in this
                    action, or otherwise
                                  Assets from               Financial Accounts that     N/A
Frozen Assets       were and/or are attached and frozen or restrained pursuant to
                    the TRO and/or PI Order, or which are attached and frozen or
                                              iv
       Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 7 of 18



                 restrained pursuant to any future order entered by the Court in
                 this Action
                                                                                   TBD
for Default      Injunction should not be entered Against Defaulting
Judgment         Defendants filed on May 5, 2020
Scully Aff.      Affidavit by Brieanne Scully                                      TBD
                 for Default Judgment
Wish Discovery                                                                     N/A
                 Product ID, Merchant ID, Product Lifetime Units Sold and
                 Product Lifetime GMV, among other things, provided by

                 expedited discovery ordered in both the TRO and PI Order




                                          v
           Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 8 of 18



        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition, copyright infringement and related state and common law claims

arising out of Defaulting Defendants unauthorized use of Plaintiff s Touch Marks and Touch

Works, without limitation, in their manufacturing, importing, exporting, advertising, marketing,

promoting, distributing, displaying or offering for sale and/or selling and/or sale of Counterfeit

Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

in support of Plaintiff s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendant, the Certificates of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants Liability

1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that because it would serve both

                                                                                  s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Motion for Default Judgment, the Court finds such an award to be


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
     Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 9 of 18



reasonable and Plaintiff is awarded statutory damages against each of the Defaulting

Defendants pursuant to Section 15 U.S.C. § 1117(c)

                                                     -judgment interest, for a total of Seven

Million Twenty-Five Thousand Dollars ($7,025,000.00), as follows:


                 DEFAULTING DEFENDANT                    STATUTORY DAMAGES
        LeeChance                                                $50,000.00
        pudandan                                                 $50,000.00
        zhangwan525                                              $50,000.00
        SuperF6                                                  $50,000.00
        besttree                                                 $50,000.00
        erjifeijiedaa                                            $50,000.00
        RXQstore                                                 $50,000.00
        beijingyishiye                                           $50,000.00
        Innovation Works                                         $50,000.00
        aikmark                                                  $50,000.00
        Leisure supply                                           $50,000.00
        Lily's crazy                                             $50,000.00
        SENWILL                                                  $50,000.00
        shenzhenshiziyiyunchangmaoyiyouxiangongsi                $50,000.00
        TurnRight2019                                            $50,000.00
        xcloud                                                   $50,000.00
        xingye0827                                               $50,000.00
        yaoyaoyz                                                 $50,000.00
        Awuccko                                                  $50,000.00
        yuxiaoxiong                                              $50,000.00
        huabinstore                                              $50,000.00
        kingkmall                                                $50,000.00
        Alicemeimei                                              $50,000.00


                                           2
Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 10 of 18



  Margot Felice House                          $50,000.00
  PrettyPrettyPrettyPrettyBoy                  $50,000.00
  Sell to buy                                  $50,000.00
  shayin                                       $50,000.00
  Tomeoer                                      $50,000.00
  xiaomaijia                                   $50,000.00
  3Cshoppingtang                               $50,000.00
  DE423                                        $50,000.00
  Fashion Utopia E-Commerce Firm               $50,000.00
  Good bamboo and bamboo fiber                 $50,000.00
  hitwotwo                                     $50,000.00
  angotrading                                  $50,000.00
  shuanxiang store                             $50,000.00
  starlucky13                                  $50,000.00
  athappyshopping                              $50,000.00
  Wecreate                                     $50,000.00
  YunFASH                                      $50,000.00
  sp007                                        $50,000.00
  Best merchant1                               $50,000.00
  chenyanfan                                   $50,000.00
  hhjin                                        $50,000.00
  haohaohome                                   $50,000.00
  lansetiankong                                $50,000.00
  stephanieliaw                                $50,000.00
  Dan ni 2017                                  $50,000.00
  elingstore                                   $50,000.00
  Hero Story                                   $50,000.00
  207058772                                    $50,000.00
  ntrv2017                                     $50,000.00



                                   3
Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 11 of 18



  achievement                                  $50,000.00
  JIATING12                                    $50,000.00
  taoxiaotaoaini                               $50,000.00
  love you like me do                          $50,000.00
  New merchant                                 $50,000.00
  psy13821428897                               $50,000.00
  Kobeton Technology Co., Ltd                  $50,000.00
  ANNA WOO ACCESSORIES                         $50,000.00
  ningbokexijinchukouyouxiangongsi             $50,000.00
  sunaiw                                       $50,000.00
  vocotata                                     $50,000.00
  carina.lili                                  $50,000.00
  leeken fashion                               $50,000.00
  SUNDY                                        $50,000.00
  Bing Bing lingerie store                     $50,000.00
  Sexygirl1990                                 $50,000.00
  Shenzhen tontop Technology Co., Ltd          $75,000.00
  wis_trading                                  $75,000.00
  Happy Running                                $75,000.00
  cosplay wig                                  $150,000.00
  tanggelao                                    $200,000.00
  sweetyyi                                     $200,000.00
  weizijian                                    $300,000.00
  Coffeetime                                   $300,000.00
  shenzhenshihezhiyankejiyouxiangongsi         $500,000.00
  longji                                       $500,000.00
  Voners                                       $500,000.00
  hainingjieshencoltd                          $750,000.00




                                  4
       Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 12 of 18



                                  III.   Permanent Injunction

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

  respective officers, agents, servants, employees, successors and assigns and all persons acting

  in concert with or under the direction of Defaulting Defendants (regardless of whether located

  in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

     A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing the Touch Marks and/or marks that are confusingly

         similar to, identical to and constitute a counterfeiting and/or infringement of the Touch

         Marks and/or incorporating the Touch Works and/or artwork that is substantially

         similar to, identical to and constitute infringement of the Touch Works;

     B. directly or indirectly infringing in any manner any of Plaintiff       Touch Marks and

         Touch Works;

     C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff      Touch

         Marks and Touch Works to identify any goods or services not authorized by Plaintiff;

     D. using any of Plaintiff Touch Marks and Touch Works, or any other marks or artwork

         that are confusingly or substantially similar to the Touch Marks and Touch Works on

         or in connection with the manufacturing, importing, exporting, advertising, marketing,

         promoting, distributing, displaying, offering for sale, selling and/or otherwise dealing

         in the Counterfeit Products;

     E. using any false designation of origin or false description, or engaging in any action

         which is likely to cause confusion, cause mistake and/or to deceive members of the

         trade and/or the public as to the affiliation, connection or association of any product
                                               5
         Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 13 of 18



           manufactured, imported, exported, advertised, marketed, promoted, distributed,

           displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

           the origin, sponsorship or approval of any product manufactured, imported, exported,

           advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

           Defaulting Defendants and Defau

       F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

           business records, documents or any other records or evidence relating to:

               i.

               ii.

               iii. the manufacture, importation, exportation, advertising, marketing, promotion,

                     distribution, display, offering for sale and/or sale of Counterfeit Products by

                     Defaulting Defendants and by their respective officers, employees, agents,

                     servants and all persons in active concert or participation with any of them; and

       G. effecting assignments or transfers, forming new entities or associations, or creating

           and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

           means of importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants t



                                                   6
         Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 14 of 18



     trademarks, copyrights or other rights including, without limitation, the Touch Marks and

     Touch Works, or bear any marks or artwork that are confusingly or substantially similar to

     the Touch Marks and Touch Works pursuant to 15 U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

           any of the Defaulting               Frozen Assets from or to Defaulting

           Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records, documents

           or any other records or evidence relating to Defaulting              Frozen Assets and

           Defaulting              Financial Accounts;

       C. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

            and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:

       A. providing services to Defaulting Defendants and Defaulting Defendants               User

           Accounts and Merchant Storefronts, including, without limitation, continued operation

           of Defaulting Defendants User Accounts and Merchant Storefronts; and

       B. knowingly instructing, aiding or abetting any other person or business entity in

           engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

           and III(3)(A) through III(3)(B) above through III(4)(A) above.



                                                7
        Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 15 of 18



       IV.      Order Authorizing Continued Alternative Service by Electronic Means

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means that was ordered in the TRO and PI Order, shall be deemed effective as to

   Defendants, Financial Institutions and Third Party Service Providers through the pendency of

   this action.

                         V.    Temporary Continuance of Asset Restraint

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Defendants are

   forbidden to make or suffer any sale, assignment, transfer or interference with any property in

   which they have an interest, except as set forth in subdivisions (h) and (i) of Section 5222 of

   the CPLR, for a thirty (30) day period after the entry of this Order.

 VI.    Post-Judgment Asset Restraint and Transfer Order Pursuant to Rules 64, Rule 65,


1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule 64

   of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a) and this        inherent equitable

   powers to issue remedies ancillary to its authority to provide final relief, and given the

   difficulties Plaintiff would have enforcing this Order, Defaulting               Frozen Assets

   from Defaulting                  Frozen Accounts, are, to the extent that a given Defaulting

                   Frozen Assets equal Defaulting              Individual Damages Award, hereby

   released and transferred to Plaintiff as full satisfaction of Defaulting             Individual

   Damages Awards for that Defaulting Defendant, and those Defaulting                      Frozen

   Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff counsel

   within twenty (20) business days following the service of this Order, and upon receipt by

   Plaintiff      counsel of such Defaulting                Frozen Assets in full satisfaction of

   Defaulting                 Individual Damages Awards, the Financial Institution(s) holding that


                                                    8
       Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 16 of 18



  Defaulting                Frozen Assets and Defaulting                    Frozen Accounts may

  unfreeze that Defaulting                  Frozen Assets and Defaulting                     Frozen

  Accounts. To the extent that Defaulting Defend           Frozen Assets are less than Defaulting

                Individual Damages Awards, that Defaulting                       Frozen Assets are

  hereby released and transferred to Plaintiff as partial satisfaction of Defaulting

  Individual Damages Awards for that Defaulting Defendant and those Defaulting

  Frozen Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff

  counsel within twenty (20) business days following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and t                                          to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, the Court also hereby grants Plaintiff        request for a post-judgment

  restraining order continuing the attachment of each Defaulting                Frozen Assets until

  Plaintiff has recovered the full payment of Defaulting                      Individual Damages

  Awards owed to it by that Defaulting Defendants under this Order, or until further order of this

  Court; and

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and t                        equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, until Plaintiff has recovered the full payment of Defaulting Defendant

  Individual Damages Awards owed to them by any Defaulting Defendant under this Order, in

  the event that Plaintiff discovers new and/or additional Defaulting Defendants Assets

  (whether said assets are located in the U.S. or abroad) and/or Defaulting Defendants Financial



                                                9
        Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 17 of 18



   Accounts (whether said account is located in the U.S. or abroad)      Defaulting

   Additional             and    Defaulting Defendants      Additional Financial

   respectively), Plaintiff shall have the ongoing authority to serve this Order on any Financial

   Institutions controlling or otherwise holding such Defaulting Defendants Additional Assets

   and/or Defaulting Defendants Additional Financial Accounts

   Defaulting Defendants Additional Assets and/or Financial Accounts ;

       A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants

          Additional Assets and/or Financial Accounts shall immediately locate Defaulting

          Defendants Additional Financial Accounts, attach and restrain such Defaulting

          Defendants    Additional Assets in Defaulting Defendants         Additional Financial

          Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

       B. After twenty (20) business days following the service of this Order on Financial

          Institutions Holding Defaulting Defendants Additional Assets and/or Financial

          Accounts, Financial Institutions Holding Defaulting Defendants Additional Assets

          and/or Financial Accounts shall transfer all of Defaulting Defendants Additional

          Assets to Plaintiff as partial or full satisfaction of Defaulting Defendants Individual

          Damage Awards, unless Defaulting Defendants have filed with this Court and served

          upon Plaintiff counsel a request that such Defaulting Defendants Additional Assets

          be exempted from this Order.


                                VII.     Miscellaneous Relief

4) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants


                                               10
        Case 1:18-cv-06512-VM Document 68 Filed 05/06/20 Page 18 of 18



   Frozen Assets, Defaulting Defendants Additional Assets and/or Defaulting Defendants

   Additional Financial Accounts;

5) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

6) The Court releases the Five Thousand U.S. Dollar ($5,000.00) security bond that Plaintiff

   submitted in connection with this action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

   42nd Street, Suite 2520, New York, NY 10165; and

7) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.



SO ORDERED.

SIGNED this _____ day of ____________, 2020, at _______ __.m.


                                                     _________________________________
                                                     HON. VICTOR MARRERO
                                                     UNITED STATES DISTRICT JUDGE




                                                11
